      Case 2:18-cv-00870-KRS-GBW Document 39 Filed 09/24/19 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

DR. GAVIN CLARKSON, an individual

               Plaintiff,

v.                                                          Civ. No. 2:18-cv-00870-KRS-GBW

BOARD OF REGENTS OF NEW MEXICO
STATE UNIVERSITY, DAN HOWARD in his
individual capacity and official capacity as
Provost; JAMES HOFFMAN in his individual
capacity and official capacity as Dean; ENRICO
PONTELLI in his individual capacity and
official capacity as Hearing Officer, and
NANCY ORETSKIN in her individual capacity
and official capacity.

               Defendants.

                    DEFENDANT HOFFMAN’S MOTION TO DISMISS
                         FOR FAILURE TO STATE A CLAIM

       COMES NOW Defendant, James Hoffman (“Hoffman”), by and through his attorneys of

record, Conklin, Woodcock & Ziegler, P.C. (Christa M. Hazlett and Darin A. Childers), and

respectfully requests that this Court dismiss Plaintiff Dr. Gavin Clarkson (“Plaintiff”)’s First

Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6).

                                       BACKGROUND

       This Court has already once considered Plaintiff’s pleadings under Rule 12(b)(6) and found

them to be deficient in multiple respects. Plaintiff’s original Complaint in this case was brought

solely against the Board of Regents of New Mexico State University (“NMSU”) and it raised

several causes of action. (Doc. 1-1). NMSU thereafter filed a Motion to Dismiss (Doc. 14) and,

on March 14, 2019, this Court entered an Order Granting in Part Defendant’s Motion to Dismiss

                                                1
       Case 2:18-cv-00870-KRS-GBW Document 39 Filed 09/24/19 Page 2 of 8




and Plaintiff’s “Counter Motion” to Amend. (Doc. 26). The Court’s Order granted Plaintiff leave

to amend, despite NMSU’s arguments that the amendments as proposed by Plaintiff would be

futile. In allowing Plaintiff leave to amend, the Court observed that the proposed amended

complaint (Doc. 20-1) was deficient as to the § 1983 claims against certain defendants, including

Hoffman. (Doc. 26, pp. 13-14 (“The Court agrees that for other individuals, the proposed

complaint is deficient.”)). The Court cautioned Plaintiff that the “deficiency may easily be

addressed in a carefully drafted complaint.” (Id.) The Court also noted that “[a]lthough certain

elements of Clarkson’s complaint would not survive a motion to dismiss—and for that reason the

Court will not accept the amendment for filing—the Court is not prepared to deny leave to amend

altogether.” (Id.)

         Despite the Court’s admonition regarding correcting deficiencies through careful drafting,

the First Amended Complaint subsequently filed by Plaintiff did not add sufficient detail regarding

Hoffman to state a plausible claim for relief. Plaintiff’s First Amended Complaint (Doc. 27) names

four individual defendants 1 in addition to NMSU and it raises two causes of action—(1) breach of

contract and (2) violation of due process rights under 42 U.S.C. § 1983. The breach of contract

claim is directed at NMSU whereas the due process claim is directed at the four individual

defendants, purportedly in both their official and individual capacities. (Id. at ¶¶ 76-93).




1
  Plaintiff’s First Amended Complaint includes references to another individual defendant, Ralph Lucero, in
paragraphs 84, 86, 87. The undersigned believes this to be a typographical error, as Mr. Lucero is not named in the
caption or introductory paragraph, and there are no factual recitations related to him in the First Amended Complaint.
Moreover, Plaintiff did not seek issuance of a Summons in relation to Mr. Lucero, did not serve him with process by
the Court’s Sept. 4th deadline, and does not raise his name in his recent, pending Request for Additional Time to Serve
Two Remaining Defendants. (Doc. 33). Mr. Lucero’s name in the First Amended Complaint appears to be a mere
holdover from the original Complaint’s erroneous allegation that he was the hearing officer for the Pre-Action
Determination Hearing. (Compare ¶ 63 of Plaintiff’s Complaint with ¶ 64 of Plaintiff’s First Amended Complaint
(Doc. 27)).

                                                          2
       Case 2:18-cv-00870-KRS-GBW Document 39 Filed 09/24/19 Page 3 of 8




                                   STANDARD OF REVIEW

        A plaintiff must state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 677-78

(2009). When reviewing a motion to dismiss under Rule 12(b)(6), the court accepts all well-

pleaded allegations in the complaint as true. Id. at 678. Allegations that merely recite “labels and

conclusions” or are “‘naked assertion[s]” without factual development are not well-pled. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 & 557 (2007). Although a plaintiff does not have to establish

each element of a prima facie case, he or she still must provide sufficient facts to support a

reasonable inference of liability. George v. Urban Settlement Servs., 833 F.3d 1242, 1247 (10th

Cir. 2016).

                                         ARGUMENTS

  I.   Plaintiff’s Due Process Claim Fails to State a Plausible Claim for Relief as to Hoffman

              a. The Section 1983 allegations against Hoffman are not sufficiently specific.

       Despite being granted a second bite at the proverbial apple, Plaintiff’s First Amended

Complaint still does not state a plausible claim for relief against Hoffman, whether in his official

or individual capacity. As noted above, the Court already observed that the Plaintiff’s proposed

amended complaint (Doc. 20-1) failed to state a claim as to Hoffman and predicted that it would

not survive a motion to dismiss, but the Court gave him another chance to correct the deficiency

by allowing him to go back and file a carefully drafted complaint that provided sufficient detail.

(Doc. 26, at pp. 12-13). Plaintiff either did not take the Court’s admonition to heart, or Plaintiff

simply does not have more factual allegations to support a due process claim under Section 1983

against Hoffman.




                                                 3
       Case 2:18-cv-00870-KRS-GBW Document 39 Filed 09/24/19 Page 4 of 8




         As a preliminary matter, it is not clear that Plaintiff added any further details or factual

allegations against Hoffman when comparing the filed First Amended Complaint (Doc. 27) to the

proposed version of the same the Court rejected (Doc. 20-1). The only possible addition related to

Hoffman, who serves as the Dean of NMSU’s College of Business, is found in paragraph 67 of

the filed First Amended Complaint, which states:

         Despite swearing an oath to “tell the truth, the whole truth, and nothing but the
         truth,” both the Dean and Defendant Oretskin refused to answer numerous relevant
         questions at the hearing regarding the tainting of the tenure process and Plaintiff’s
         continued employment. Upon information and belief it is alleged that this was done
         in an effort to prevent Plaintiff from being afforded a full and fair hearing and
         interfered with his ability to present relevant facts to the hearing officer. 2

Thus, Plaintiff’s claim of due process violations under § 1983 against Hoffman rest, if at all, on

Hoffman’s alleged refusal to answer questions as a witness during the Pre-Action Determination

Hearing held on April 1, 2018. (Doc. 27 at ¶¶ 63, 67). This is not enough to state a plausible claim

for due process violations under Section 1983.

         Because Section 1983 is a “vehicle[] for imposing personal liability on government

officials, [the courts] have stressed the need for careful attention to particulars, especially in

lawsuits involving multiple defendants.” Pahls, 718 F.3d at 1225-1226. “When various officials

have taken different actions with respect to a plaintiff, the plaintiff's facile, passive-voice showing

that his rights ‘were violated’ will not suffice. Also insufficient is a plaintiff’s more active voice

yet undifferentiated contention that ‘defendants’ infringed his rights. See Tonkovich v. Kan. Bd. of

Regents, 159 F.3d 504, 532-33 (10th Cir. 1998); see also Brown v. Montoya, 662 F.3d 1152, 1165

(10th Cir. 2011) (“The Complaint refers to actions of ‘Defendants,’ but that is not sufficient to


2
 For purposes of this motion, Hoffman assumes, but does not admit and is not sure, that Plaintiff is referring to him
when he mentions “the Dean” in this paragraph.

                                                          4
        Case 2:18-cv-00870-KRS-GBW Document 39 Filed 09/24/19 Page 5 of 8




show how Secretary Williams ‘might be individually liable for deprivations of [Mr. Brown's]

constitutional rights.’” (citation omitted). Rather, “it is particularly important’ that plaintiffs ‘make

clear exactly who is alleged to have done what to whom, . . . as distinguished from collective

allegations.’” Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011) (alteration

in original) (quoting Robbins v. Okla. ex rel. Dep't of Human Servs., 519 F.3d 1242, 1250 (10th

Cir. 2008); Tonkovich, 159 F.3d at 532; see Lewis, 604 F.3d at 1230 ("The record before us lacks

any evidence suggesting Dr. Tripp's involvement in any of these . . . unlawful activities.").

        Here, Plaintiff’s mere allegation that Hoffmann “refused to answer numerous relevant

questions at the hearing regarding the tainting of the tenure process and Plaintiff’s continued

employment” is insufficient to state a plausible claim under Section 1983. These allegations are

vague and do not provide Hoffman with sufficient detail or fair notice as to why he is named in

this lawsuit. The allegations also do not provide context as to what specific questions were asked,

what objections to them were raised, and what rulings were made regarding the same by the

hearing officer, so that the alleged refusal to answer can be properly understood. As the only

apparent addition to related to Hoffman in his First Amended Complaint, this Court should

continue to hold the pleadings as deficient and follow through with its prediction by dismissing

them.

            b. Hoffman is entitled to qualified immunity

        “State government officials performing discretionary functions enjoy qualified immunity

under 42 U.S.C. § 1983.” Armijo v. Wagon Mound Public Schools, 159 F.3d 1253, 1260 (10th Cir.

1998); Anderson v. Creighton, 483 U.S. 635 638-39 (1987). Qualified immunity works not merely

as a defense to liability, but it also entitles a defendant to immunity from suit and the other demands


                                                   5
      Case 2:18-cv-00870-KRS-GBW Document 39 Filed 09/24/19 Page 6 of 8




of litigation. Tonkovich v. Kan. Bd. of Regents, CIVIL ACTION No. 95-2199-GTV, 1996 U.S.

Dist. LEXIS 18323, at *45 (D. Kan. Nov. 21, 1996). To defeat the defense of qualified immunity,

a plaintiff must prove that the defendant violated a constitutional or statutory right that was clearly

established at the time of the defendant’s conduct.” McBeth v. Himes, 598 F.3d 708, 716 (10th Cir.

2010) (internal quotation marks omitted); Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). A court

can only justify denying the defense of qualified immunity if the plaintiff meets his heavy burden

to show both an actual constitutional violation and the finding of particularized clearly established

law that squarely governs the case at hand. White v. Pauly, 137 S.Ct. 548, 551 (2017).

       A law is clearly established if there is a Supreme Court or Tenth Circuit decision on point

or if the clearly established weight of authority from other courts sufficiently defines the right.

Farmer v. Perrill, 288 F.3d 1254, 1259 (10th Cir. 2002); White, 137 S.Ct. at 551 (“for a [law] to

be clearly established, ‘existing precedent must have placed the statutory or constitutional question

beyond debate.’”) (internal quotation omitted). The plaintiff must “identify a case where an officer

acting under similar circumstances...was held to have violated the Fourth Amendment.” White,

137 S.Ct. at 552. Clearly established law must be “particularized” to the facts of the case.

Otherwise, plaintiffs would be able to convert the rule of qualified immunity into a rule of virtually

unqualified liability simply by alleging violation of extremely abstract rights. Id. (citing Anderson,

483 U.S. at 639-40).

       Here, Hoffman enjoys qualified immunity and Plaintiff would need to identify caselaw

establishing that Hoffman allegedly refusing to answer questions at the Pre-Action Determination

Hearing violated his due process rights under the Fifth and Fourteen Amendments to the U.S.

Constitution. To the contrary, caselaw from this Circuit clearly illustrates that a witness’ refusal to


                                                  6
       Case 2:18-cv-00870-KRS-GBW Document 39 Filed 09/24/19 Page 7 of 8




testify or answer questions at a university employment hearing, or the actual scope or substance of

the witness’ testimony at such a hearing, does not deprive the subject of the hearing of due process.

See Tonkovich v. Kansas Bd. of Regents, 159 F.3d 504, 521-24 (10th Cir. 1998) (holding that due

process claim against faculty member who refused to testify at plaintiff’s hearing did not constitute

deprivation of his procedural due process rights; holding likewise for other faculty members who

did testify).

            c. Hoffman cannot be sued in his official capacity

        Additionally, Plaintiff cannot maintain a § 1983 claim against Hoffman in his official

capacity because “[n]either states nor state officers sued in their official capacity are ‘persons’

subject to suit under section 1983.” Duncan v. Gunter, 15 F.3d 989, 991 (10th Cir. 1994) (citing

Will v. Michigan Dep’t of State Police, 491 U.S. 58, 70-71 (1989)). To the extent Plaintiff’s First

Amended Complaint arguably makes a claim for prospective injunctive relief, such that suit

against state officers in their official capacity may survive, that relief is clearly directed at

Defendant NMSU and not Hoffman. (Doc. 27 at ¶ 94 (“Dr. Clarkson asks this court to issue an

order enjoining NMSU from processing his termination …”).

 II.    Plaintiff’s Breach of Contract Claim is Not Directed at Hoffman

        On its face, Plaintiff’s breach of contract claim is not directed at Hoffman, but, in the

alternative, it also fails to state a plausible claim for relief against Hoffman. There are no factual

allegations to warrant sustaining such a cause of action against Hoffman in either his official or

individual capacity. Plaintiff does not allege that Hoffman was a party to any contract of

employment he purportedly had. To the contrary, Plaintiff merely alleges that NMSU was the

drafter of the contract and that “NMSU breached the plain language of the contract when Provost


                                                  7
      Case 2:18-cv-00870-KRS-GBW Document 39 Filed 09/24/19 Page 8 of 8




Howard [. . .] revoked [Plaintiff’s] leave of absence.” (Doc. 27, at ¶¶ 78-79). Plaintiff does not

allege any contractual duties that Hoffman had towards Plaintiff, nor does he claim or explain any

breach of those duties by Hoffman. To the extent Plaintiff asserts a breach of contract claim against

Hoffman, it too should be dismissed for failure to state a claim under Rule 12(b)(6).

                                         CONCLUSION

       For the foregoing reasons, Defendant James Hoffman respectfully requests that this Court

grant his Motion to Dismiss and for such further relief as this Court deems just and proper.



                                     Respectfully Submitted,

                                      CONKLIN, WOODCOCK & ZIEGLER, P.C.


                                      By:    /s/ Darin A. Childers
                                               Christa M. Hazlett
                                               Darin A. Childers
                                               320 Gold SW, Suite 800
                                               Albuquerque, NM 87102
                                               (505) 224-9160
                                               Attorneys for Defendant Hoffman

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 24th day of September, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused all counsel of record to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing.

Brian J. Pezzillo
3800 Howard Hughes Pkwy., Ste. 1000
Las Vegas, NV 89169
bjp@h2law.com

 /s/ Darin A. Childers
Darin A. Childers



                                                 8
